IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                           :   No. 2438 Disciplinary Docket No. 3
                                           :
DEBORAH YETTA LUXENBERG                    :   Board File No. C3-17-825
                                           :
                                           :   (District of Columbia Court of Appeals No.
                                           :   16-BG-762)
                                           :
                                           :   Attorney Registration No. 20198
                                           :
                                           :   (Out of State)


                                        ORDER


PER CURIAM


             AND NOW, this 16th day of March, 2018, upon consideration of the

responses to a Notice and Order directing Deborah Yetta Luxenberg to provide reasons

against the imposition of discipline reciprocal to that imposed by the Court of Appeals of

the District of Columbia, Deborah Yetta Luxenberg is suspended from the practice of

law in this Commonwealth for six months, and she shall comply with all the provisions of

Pa.R.D.E. 217.